Name: Commission Regulation (EEC) No 2119/80 of 30 July 1980 amending Regulation No 467/67/EEC fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 206/20 Official Journal of the European Communities 8 . 8 . 80 COMMISSION REGULATION (EEC) No 2119/80 of 30 July 1980 amending Regulation No 467/67/EEC fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1871 /80 (2 ), and in particular Article 19 thereof, Whereas Articles 2 and 3 of Commission Regulation No 467/67/EEC (3), as last amended by Regulation (EEC) No 1771 /79 (4), fixed the processing costs and the value of the by-products for the various stages of processing ; whereas, following the trend of prices, the processing costs and the value of the by-products have changed ; whereas those costs and that value should be set at a representative level for the whole of the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Regulation No 467/67/EEC is amended as follows : 1 . Article 2 is amended to read as follows : 'Article 2 1 . The processing costs to be taken into consid ­ eration when paddy rice is converted into husked rice shall be 37-46 ECU per tonne of paddy rice . 2 . The processing costs to be taken into consid ­ eration when husked rice is converted into milled rice shall be 37-46 ECU per tonne of husked rice. 3 . The processing costs for converting semi ­ milled rice into milled rice shall not be taken into consideration .' 2 . Article 3 is amended to read as follows : 'Article J 1 . The value of the by-products obtained from processing paddy rice into husked rice shall be considered to be nil . 2 . The value of the by-products obtained from processing husked rice into milled rice shall be : (a) 37-48 ECU per tonne of husked round grain rice ; (b) 47-50 ECU per tonne of husked long grain rice . 3 . The value of the by-products obtained from processing semi-milled rice into milled rice shall be : (a) 11-54 ECU per tonne of semi-milled round grain rice ; (b) 12-84 ECU per tonne of semi-milled long grain rice .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 166, 25 . 6 . 1976 , p. 1 . ( 2 ) OJ No L 184 , 17. 7 . 1980 , p. 4 . ( 3 ) OJ No 204, 24. 8 . 1967, p . 1 . (&lt;) OJ No L 203 , 11. 8 . 1979 , p . 6 .